Exhibit 10.3

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR (II) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.  THESE
SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY
SUCH SECURITIES.

 

RESONANT INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No. 2017-001

Original Issue Date: February 22, 2017

 

Resonant Inc., a Delaware corporation (the “Company”), hereby certifies that,
for value received, GRAYBOARD INVESTMENTS, LTD. or its permitted registered
assigns (the “Holder”), is entitled to purchase from the Company up to a total
of 1,626,898 shares of common stock, $0.001 par value (the “Common Stock”), of
the Company (each such share, a “Warrant Share” and all such shares, the
“Warrant Shares”) at an exercise price per share equal to $8.25 (as adjusted
from time to time as provided in Section 9 herein, the “Exercise Price”), at any
time and from time to time from on or after August 22, 2017 (the “Trigger Date”)
and through and including 5:00 P.M., prevailing Pacific time, on August 22, 2019
(the “Expiration Date”), and subject to the following terms and conditions:

 

This Warrant (this “Warrant”) is one of a series of similar warrants issued
pursuant to that certain Securities Purchase Agreement dated February 20, 2017,
by and among the Company and the Buyers identified therein (the “Purchase
Agreement”).  All such warrants are referred to herein, collectively, as the
“Warrants.”

 

1.                                      Definitions.  In addition to the terms
defined elsewhere in this Warrant, capitalized terms that are not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement.

 

2.                                      Registration of Warrants.  The Company
shall register this Warrant, upon records to be maintained by the Company for
that purpose (the “Warrant Register”), in the name of the record Holder (which
shall include the initial Holder or, as the case may be, any registered assignee
to which this Warrant is permissibly assigned hereunder) from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

3.                                      Registration of Transfers.  The Company
shall register the transfer of all or any portion of this Warrant in the Warrant
Register, upon (i) surrender of this Warrant, with the Form of

 

--------------------------------------------------------------------------------


 

Assignment attached as Schedule 2 hereto duly completed and signed, to the
Company’s transfer agent or to the Company at its address specified herein,
(ii) delivery, at the request of the Company, of an opinion of counsel
reasonably satisfactory to the Company to the effect that the transfer of such
portion of this Warrant may be made pursuant to an available exemption from the
registration requirements of the Securities Act and all applicable state
securities or blue sky laws and (iii) delivery by the transferee of a written
statement to the Company certifying that the transferee is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and making the
representations and certifications set forth in Article V of the Purchase
Agreement, to the Company at its address specified in the Purchase Agreement.
Upon any such registration or transfer, a new warrant to purchase Common Stock
in substantially the form of this Warrant (any such new warrant, a “New
Warrant”) evidencing the portion of this Warrant so transferred shall be issued
to the transferee, and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a Holder
of a Warrant.

 

4.                                      Exercise and Duration of Warrants.

 

(a)                                 All or any part of this Warrant shall be
exercisable by the registered Holder at any time and from time to time on or
after the Trigger Date and through and including 5:00 P.M. prevailing Pacific
time on the Expiration Date. At 5:00 P.M., prevailing Pacific time, on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value and this Warrant shall be terminated and no
longer outstanding.

 

(b)                                 The Holder may exercise this Warrant by
delivering to the Company (i) an exercise notice, in the form attached as
Schedule 1 hereto (the “Exercise Notice”), appropriately completed and duly
signed, (ii) payment of the Exercise Price for the number of Warrant Shares as
to which this Warrant is being exercised, and the date such items are delivered
to the Company (as determined in accordance with the notice provisions hereof)
is an “Exercise Date.” The delivery by (or on behalf of) the Holder of the
Exercise Notice and the applicable Exercise Price as provided above shall
constitute the Holder’s certification to the Company that its representations
contained in Article V of the Purchase Agreement are true and correct as of the
Exercise Date as if remade in their entirety (or, in the case of any transferee
Holder that is not a party to the Purchase Agreement, such transferee Holder’s
certification to the Company that such representations are true and correct as
to such assignee Holder as of the Exercise Date).  The Holder shall not be
required to deliver the original Warrant in order to effect an exercise
hereunder.  Execution and delivery of the Exercise Notice shall have the same
effect as cancellation of the original Warrant and issuance of a New Warrant
evidencing the right to purchase the remaining number of Warrant Shares.

 

5.                                      Delivery of Warrant Shares.  Upon
exercise of this Warrant, the Company shall promptly issue or cause to be issued
and cause to be delivered to or upon the written order of the Holder and in such
name or names as the Holder may designate a certificate for the Warrant Shares
issuable upon such exercise, with an appropriate restrictive legends. The
Holder, or any Person permissibly so designated by the Holder to receive Warrant
Shares, shall be deemed to have become the holder of record of such Warrant
Shares as of the Exercise Date.

 

6.                                      Charges, Taxes and Expenses.  Issuance
and delivery of certificates for shares of Common Stock upon exercise of this
Warrant shall be made without charge to the Holder for any issue or transfer
tax, transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided,

 

2

--------------------------------------------------------------------------------


 

however, that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder or an Affiliate thereof. The Holder shall be responsible for all other
tax liability that may arise as a result of holding or transferring this Warrant
or receiving Warrant Shares upon exercise hereof.

 

7.                                      Replacement of Warrant.  If this Warrant
is mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation hereof, or in lieu
of and substitution for this Warrant, a New Warrant, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction (in such case) and, in each case, a customary and reasonable
indemnity (which shall not include a surety bond), if requested. Applicants for
a New Warrant under such circumstances shall also comply with such other
reasonable regulations and procedures and pay such other reasonable third-party
costs as the Company may prescribe. If a New Warrant is requested as a result of
a mutilation of this Warrant, then the Holder shall deliver such mutilated
Warrant to the Company as a condition precedent to the Company’s obligation to
issue the New Warrant.

 

8.                                      Reservation of Warrant Shares.  The
Company covenants that it will at all times reserve and keep available out of
the aggregate of its authorized but unissued and otherwise unreserved Common
Stock, solely for the purpose of enabling it to issue Warrant Shares upon
exercise of this Warrant as herein provided, the number of Warrant Shares which
are then issuable and deliverable upon the exercise of this entire Warrant, free
from preemptive rights or any other contingent purchase rights of persons other
than the Holder (taking into account the adjustments and restrictions of
Section 9). The Company covenants that all Warrant Shares so issuable and
deliverable shall, upon issuance and the payment of the applicable Exercise
Price in accordance with the terms hereof, be duly and validly authorized,
issued and fully paid and nonassessable. The Company will take all such action
as may be necessary to assure that such shares of Common Stock may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of any securities exchange or automated quotation system upon which
the Common Shares may be listed.

 

9.                                      Certain Adjustments.  The Exercise Price
and number of Warrant Shares issuable upon exercise of this Warrant are subject
to adjustment from time to time as set forth in this Section 9.

 

(a)                                 Stock Dividends and Splits.  If the Company,
at any time while this Warrant is outstanding, (i) pays a stock dividend on its
Common Stock or otherwise makes a distribution on any class of capital stock
that is payable in shares of Common Stock, (ii) subdivides its outstanding
shares of Common Stock into a larger number of shares, or (iii) combines its
outstanding shares of Common Stock into a smaller number of shares, then in each
such case the Exercise Price shall be multiplied by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
before such event and the denominator of which shall be the number of shares of
Common Stock outstanding immediately after such event. Any adjustment made
pursuant to clause (i) of this paragraph shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution, and any adjustment pursuant to clause (ii) or
(iii) of this paragraph shall become effective immediately after the effective
date of such subdivision or combination.

 

(b)                                 Fundamental Transactions. If, at any time
while this Warrant is outstanding  (i) the Company effects any merger or
consolidation of the Company with or into another Person, in which the Company
is not the survivor, (ii) the Company effects any sale of all or substantially
all of its assets or all or a majority of the Company’s Common Stock is acquired
by a third party, in

 

3

--------------------------------------------------------------------------------


 

each case, in one or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which all or substantially all of the holders of Common Stock are permitted
to tender or exchange their shares for other securities, cash or property, or
(iv) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (other than
as a result of a subdivision or combination of shares of Common Stock covered by
Section 9(a) above) (in any such case, a “Fundamental Transaction”), then the
Holder shall have the right thereafter to receive, upon exercise of this
Warrant, the same amount and kind of securities, cash or property as it would
have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of Warrant Shares then issuable upon exercise in full
of this Warrant without regard to any limitations on exercise contained herein
(the “Alternate Consideration”).  The Company shall not effect any such
Fundamental Transaction unless prior to or simultaneously with the consummation
thereof, any successor to the Company, surviving entity or the corporation
purchasing or otherwise acquiring such assets or other appropriate corporation
or entity shall assume the obligation to deliver to the Holder, such Alternate
Consideration as, in accordance with the foregoing provisions, the Holder may be
entitled to purchase and/or receive (as the case may be), and the other
obligations under this Warrant.  The provisions of this paragraph (c) shall
similarly apply to subsequent transactions analogous to a Fundamental
Transaction.

 

(c)                                  Number of Warrant Shares. Simultaneously
with any adjustment to the Exercise Price pursuant to paragraph (a) of this
Section, the number of Warrant Shares that may be purchased upon exercise of
this Warrant shall be increased or decreased proportionately, so that after such
adjustment the aggregate Exercise Price payable hereunder for the increased or
decreased number of Warrant Shares shall be the same as the aggregate Exercise
Price in effect immediately prior to such adjustment.

 

(d)                                 Calculations. All calculations under this
Section 9 shall be made to the nearest cent or the nearest 1/100th of a share,
as applicable. The number of shares of Common Stock outstanding at any given
time shall not include shares owned or held by or for the account of the
Company, and the sale or issuance of any such shares shall be considered an
issue or sale of Common Stock.

 

(e)                                  Notice of Adjustments. Upon the occurrence
of each adjustment pursuant to this Section 9, the Company at its expense will,
at the written request of the Holder, promptly compute such adjustment, in good
faith, in accordance with the terms of this Warrant and prepare a certificate
setting forth such adjustment, including a statement of the adjusted Exercise
Price and adjusted number or type of Warrant Shares or other securities issuable
upon exercise of this Warrant (as applicable), describing the transactions
giving rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s transfer agent.

 

(f)                                   Notice of Corporate Events. If, while this
Warrant is outstanding, the Company (i) declares a dividend or any other
distribution of cash, securities or other property in respect of its Common
Stock, including, without limitation, any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company, (ii) authorizes or
approves, enters into any agreement contemplating or solicits stockholder
approval for any Fundamental Transaction or (iii) authorizes the voluntary
dissolution, liquidation or winding up of the affairs of the Company, then,
except if such notice and the contents thereof shall be deemed to constitute
material non-

 

4

--------------------------------------------------------------------------------


 

public information, the Company shall deliver to the Holder a notice describing
the material terms and conditions of such transaction at least ten (10) Trading
Days prior to the applicable record or effective date on which a Person would
need to hold Common Stock in order to participate in or vote with respect to
such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Holder is given the practical opportunity to exercise
this Warrant prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.

 

10.                               Payment of Exercise Price. The Holder shall
pay the Exercise Price in immediately available funds.

 

11.                               Intentionally Omitted.

 

12.                               No Fractional Shares.  No fractional Warrant
Shares will be issued in connection with any exercise of this Warrant.  In lieu
of any fractional shares which would otherwise be issuable, the number of
Warrant Shares to be issued shall be rounded up to the next whole number.

 

13.                               Notices.  Any and all notices or other
communications or deliveries hereunder (including, without limitation, any
Exercise Notice) shall be in writing and shall be deemed given and effective on
the earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in the Purchase
Agreement prior to 5:00 p.m. (prevailing Pacific time) on a Trading Day,
(ii) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
the Purchase Agreement on a day that is not a Trading Day or later than 5:00
p.m. (prevailing Pacific time) on any Trading Day, (iii) the Trading Day
following the date of mailing, if sent by nationally recognized overnight
courier service specifying next business day delivery, or (iv) upon actual
receipt by the party to whom such notice is required to be given, if by hand
delivery. The address and facsimile number of a party for such notices or
communications shall be as set forth in the Purchase Agreement unless changed by
such party by two Trading Days’ prior notice to the other party in accordance
with this Section 13.

 

14.                               Warrant Agent.  The Company shall serve as
warrant agent under this Warrant. Upon thirty (30) days’ notice to the Holder,
the Company may appoint a new warrant agent. Any corporation into which the
Company or any new warrant agent may be merged or any corporation resulting from
any consolidation to which the Company or any new warrant agent shall be a party
or any corporation to which the Company or any new warrant agent transfers
substantially all of its corporate trust or shareholders services business shall
be a successor warrant agent under this Warrant without any further act. Any
such successor warrant agent shall promptly cause notice of its succession as
warrant agent to be mailed (by first class mail, postage prepaid) to the Holder
at the Holder’s last address as shown on the Warrant Register.

 

15.                               Miscellaneous.

 

(a)                                 The Holder, solely in such Person’s capacity
as a holder of this Warrant, shall not be entitled to vote or receive dividends
or be deemed the holder of share capital of the Company for any purpose, nor
shall anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, amalgamation, conveyance or
otherwise), receive notice of meetings, receive dividends or

 

5

--------------------------------------------------------------------------------


 

subscription rights, or otherwise, prior to the issuance to the Holder of the
Warrant Shares which such Person is then entitled to receive upon the due
exercise of this Warrant. In addition, nothing contained in this Warrant shall
be construed as imposing any liabilities on the Holder to purchase any
securities (upon exercise of this Warrant or otherwise) or as a stockholder of
the Company, whether such liabilities are asserted by the Company or by
creditors of the Company. Notwithstanding this Section 14(a), the Company shall
provide the Holder with copies of the same notices and other information given
to the shareholders of the Company if such information is not otherwise publicly
available to the Holder, contemporaneously with the giving thereof to the
shareholders.

 

(b)                                 Subject to the restrictions on transfer set
forth on the first page hereof, and compliance with applicable securities laws,
this Warrant may be assigned by the Holder. This Warrant may not be assigned by
the Company except to a successor in the event of a Fundamental Transaction.
This Warrant shall be binding on and inure to the benefit of the parties hereto
and their respective successors and assigns. Subject to the preceding sentence,
nothing in this Warrant shall be construed to give to any Person other than the
Company and the Holder any legal or equitable right, remedy or cause of action
under this Warrant. This Warrant may be amended only in writing signed by the
Company and the Holder, or their successors and assigns.

 

(c)                                  GOVERNING LAW; CONSENT TO JURISDICTION. 
THIS WARRANT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO THE CHOICE OF LAW
PRINCIPLES THEREOF. EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA LOCATED IN LOS ANGELES
COUNTY AND THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT FOR THE
PURPOSE OF ANY SUIT, ACTION, PROCEEDING OR JUDGMENT RELATING TO OR ARISING OUT
OF THIS WARRANT AND THE TRANSACTIONS CONTEMPLATED HEREBY. SERVICE OF PROCESS IN
CONNECTION WITH ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE SERVED ON EACH PARTY
HERETO ANYWHERE IN THE WORLD BY THE SAME METHODS AS ARE SPECIFIED FOR THE GIVING
OF NOTICES UNDER THIS AGREEMENT. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING AND TO THE
LAYING OF VENUE IN SUCH COURT. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN SUCH COURTS AND IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(d)                                 The headings herein are for convenience
only, do not constitute a part of this Warrant and shall not be deemed to limit
or affect any of the provisions hereof.

 

(e)                                  In case any one or more of the provisions
of this Warrant shall be invalid or unenforceable in any respect, the validity
and enforceability of the remaining terms and provisions of this Warrant shall
not in any way be affected or impaired thereby, and the parties will attempt in
good faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.

 

6

--------------------------------------------------------------------------------


 

(f)                                   Except as otherwise set forth herein,
prior to exercise of this Warrant, the Holder hereof shall not, by reason of by
being a Holder, be entitled to any rights of a stockholder with respect to the
Warrant Shares.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

RESONANT INC.

 

 

 

 

 

By:

/s/ Jeff Killian

 

 

Jeff Killian,

 

 

Chief Financial Officer

 

(Signature Page to Warrant)

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

 

Ladies and Gentlemen:

 

(1)                                 The undersigned is the Holder of Warrant
No.            (the “Warrant”) issued by Resonant Inc., a Delaware corporation
(the “Company”).  Capitalized terms used herein and not otherwise defined herein
have the respective meanings set forth in the Warrant.

 

(2)                                 The undersigned hereby exercises its right
to purchase            Warrant Shares pursuant to the Warrant, and is delivering
herewith the sum of $               in immediately available funds to the
Company in accordance with the terms of the Warrant.

 

(3)                                 The Company shall deliver to the Holder the
Warrant Shares being purchased pursuant to this Exercise Notice in accordance
with the terms of the Warrant.

 

Dated:               ,

 

 

Name of Holder:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

RESONANT, INC.

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                  (the “Transferee” the right represented by the within Warrant
to purchase                shares of Common Stock of Resonant Inc. (the
“Company”) to which the within Warrant relates and appoints               
attorney to transfer said right on the books of the Company with full power of
substitution in the premises. In connection therewith, the undersigned
represents, warrants, covenants and agrees to and with the Company that:

 

(a)                                 the offer and sale of the Warrant
contemplated hereby is being made in compliance with Section 4(a)(1) of the
United States Securities Act of 1933, as amended (the “Securities Act”) or
another valid exemption from the registration requirements of Section 5 of the
Securities Act and in compliance with all applicable securities laws of the
states of the United States;

 

(b)                                 the undersigned has not offered to sell the
Warrant by any form of general solicitation or general advertising, including,
but not limited to, any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, and any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising;

 

(c)                                  the undersigned has read the Transferee’s
investment letter included herewith, and to its actual knowledge, the statements
made therein are true and correct; and

 

(d)                                 the undersigned understands that the Company
may condition the transfer of the Warrant contemplated hereby upon the delivery
to the Company by the undersigned or the Transferee, as the case may be, of a
written opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
such transfer may be made without registration under the Securities Act and
under applicable securities laws of the states of the United States.

 

Dated:

 

 

 

 

 

 

(Signature must conform in all respects to name of

 

holder as specified on the face of the Warrant)

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------